DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 29 December 2021 have been fully considered, but are not are not persuasive.
The amendments to the specification do not provide enabling support for claim 15, as described in the rejections under section 112(a) below.
The claims remain incomprehensible even after amendment, as described in the rejections under section 112(b) below.
Applicant argues that claims 1-12 are not directed to software per se, but fails to point to any element as being specifically a hardware element.  
Applicant appears to argue against an at-the-time non-existent judicial exception subject matter rejection.  Although it remains unclear exactly what the claims are doing, insofar as the instant amendments clarify anything, it makes it appear as though the invention is, indeed, directed to a judicial exception without significantly more, and so a rejection on that basis is also made.  The rejection is made generally due to the indefinite nature of the claims.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 26 September 2019. It is noted, however, that applicant has not filed a certified copy of the 201921038881 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: it is unclear what weightages are, how are they are used, what filtering out all the unwanted weightages entails, what makes a weightage unwanted, what relationship a weightage has to data, how filtering weightages produces an insight, and what an insight is.
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

The amendment filed 29 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The description of weightages in paragraphs [0053] and [0088], and in Figure 8 is new matter.
The description of domains in paragraph [0054] is new matter.
The description of transfer learning techniques and one-shot learning techniques in paragraph [0054] are new matter.  
The description of an unwanted weightages in paragraphs [0055] and [0088], and in Figure 8 is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because flow chart 800 in Fig. 8 contains new matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 recites “implements transfer learning and one-shot learning techniques to add a new domain in a second database.”  No guidance is given by applicant, and applicant shows no examples.  The newly-introduced disclosure, which is new matter, describes these in terms of what they do, instead of how they do it, and as such, remain a black box disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “filter out unwanted weightages.”  It is entirely unclear what this means.  Filter out of what?  What is removing a number supposed to do?  The specification is of no help.
Claim 1 recites “the remaining data of the plurality of weightages.”  Weightages have been defined as numerical values that indicate how likely a user is to want an insight.  Beyond the fact that 
Claim 1 recites “the plurality of insights to be shown.”  There is insufficient antecedent basis for this term.  What insights are there to have a plurality from them chosen?
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the collected knowledge,” “the smart framework,” and “the data sources.”  There is no antecedent basis for any of these terms.
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the plurality of patterns in the data on which the insight is formed.”  This is insufficient antecedent basis for this term
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the … plurality of narratives.”  There is insufficient antecedent basis for this term.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the plurality of insights.”  There is insufficient antecedent basis for this term.
Claim 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 17 recite “the metadata extraction module.”  There in insufficient antecedent basis for this term.
Claims 13 and 17 recite “the insight generator.”  There is insufficient antecedent basis for this term.”
Claims 13 and 17 recite “filters out unwanted weightages.”  It is entirely unclear what this means.  Filter out of what?  What is removing a number supposed to do?  The specification is of no help.
Claim 13 and 17 recite “remaining digital data of the plurality of weightages.”  What data is there?  How does it relate to a numerical value?  How is it remaining?  Remaining from what?
Claims 13 and 17 recite “the plurality of relevant patterns.” There is no antecedent basis for this term.
Claims 13 and 17 recite “collecting a plurality of user inputs and the plurality of weightages from the preference engine.”  Multiple pluralities of weightages have been recited.  It is unclear which this refers to.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the story generator.”  There is no antecedent basis for this term.
Claim 14 recites “flow . . . like a seamless story.”  It is unclear what this means.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed system, lacking hardware elements is directed to unpatentable software per se, as the claimed device can be software (Specification ¶ 0050), and the insight generator, preference engine, and reducer are also software.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Although the meaning of the claims is unclear, upon a review of the disclosure, it appears as though the invention is to collect data, analyze it, and output the results of the analysis.  The collection and output appear to be generic computer functionality such that they amount to mere instructions to implement this judicial exception on a computer.  Mere 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner




/WILLIAM SPIELER/Primary Examiner, Art Unit 2159